J-S54015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

FRANK S. DELLARIA AND BIANCA              IN THE SUPERIOR COURT OF
DELLARIA                                        PENNSYLVANIA

                 v.

SAL ANZALONE, DEBRA HUDSPETH,
MICHELLE C. O’NEILL, INDIVIDUALLY
AND IN HER CAPACITY AS TRUSTEE
UNDER THE TESTAMENTARY TRUST
CREATED BY THE WILL OF WILLIAM P.
O’NEILL, DECEASED, AND ALL
UNKNOWN HEIRS, SUCCESSORS, AND
ASSIGNS OF, AND ALL PERSONS
CLAIMING RIGHT, TITLE OR INTEREST
UNDER SABASTIANIA DELLAIRIA A/K/A
SABASTIANIA DELLARIA DECEASED,
AND/OR SALVATORE DELLAIRIA A/K/A
SALVATORE DELLARIA DECEASED

APPEAL OF: SAL ANZALONE AND DEBRA
                                                No. 3 WDA 2016
HUDSPETH


          Appeal from the Judgment Entered December 3, 2015
          In the Court of Common Pleas of Washington County
                    Civil Division at No(s): 2014-5146


BEFORE: BENDER, P.J.E., OTT, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:            FILED SEPTEMBER 21, 2016

     Sal Anzalone and Debra Hudspeth (Appellants), defendants below,

appeal pro se from the December 3, 2015 order that entered judgment in
J-S54015-16



favor of Frank S. Dellaria and Bianca Dellaria (Appellees or Dellarias),

plaintiffs below.1 We affirm.

       This quiet title action filed by the Dellarias sought title to a ten-acre

parcel of property through adverse possession.          The Dellarias alleged that

they met the requirements of adverse possession as against all who may

have a legal interest.      Following Appellants’ response, a non-jury trial was

held on November 16, 2015, which resulted in the entry of judgment on

December 3, 2015, as stated supra.             Thereafter, on December 14, 2015,

Appellants filed a motion for reconsideration and on December 30, 2015,

they filed the instant appeal. Subsequently, on January 6, 2016, the court

dismissed Appellants’ motion for reconsideration.

       Now, on appeal, Appellants raise the following issues for our review:

       1. Whether adverse possession is possible against only one
       owner of property where other co-owners of the same property
       were not disposed[?]

       2.   Whether [Appellees] satisfied all elements of adverse
       possession[?]

       3. Whether [Appellees] were required to oust each of the co-
       owners during the 21 year period of alleged adverse
       possession[?]


____________________________________________


1
  The court’s order also entered judgment in favor of Michelle C. O’Neill, a
defendant below, as against the Dellarias. The Dellarias did not appeal from
that portion of the December 3, 2015 order. Therefore, this appeal only
concerns issues that arose in connection with Appellants’ appeal as against
the Dellarias.



                                           -2-
J-S54015-16


       4.    Whether testimony should have been permitted of
       conversations with dead persons in contravention of the Dead
       Man’s Act[?]

Appellants’ brief at 3-4 (statements alleging action/inaction by the trial court

omitted).

       Unfortunately for Appellants, we are unable to reach the issues they

have attempted to raise in this appeal.          “It is axiomatic that, in order to

preserve an issue for review, litigants must make timely and specific

objections during trial and raise the issue in post-trial motions.” Harman v.

Borah, 756 A.2d 1116, 124 (Pa. 2000) (emphasis added); Pa.R.C.P. 227.1

(“Post-Trial Relief”).2     Moreover, our Supreme Court has stated that “[a]

motion for reconsideration is not a post-trial motion.” Moore v. Moore, 634

A.2d 163, 166 (Pa. 1993) (emphasis added). Accordingly, we are compelled

to conclude that Appellants have waived all the issues they have attempted

to raise in this appeal and we, therefore, affirm the judgment.

       Judgment affirmed.




____________________________________________


2
  We also note that Appellants have failed to indicate where in the record
they raised or preserved any of the issues they now raise. See Pa.R.A.P.
2117(c) and 2119(e) (requiring “Statement of place of raising or
preservation of issues”). See also Pa.R.A.P. 302(a) (“Issues not raised in
the lower court are waived and cannot be raised for the first time on
appeal.”).



                                           -3-
J-S54015-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2016




                          -4-